Exhibit 10.1

 

NABRIVA THERAPEUTICS PLC

 

RESTRICTED SHARE UNIT AGREEMENT

GRANTED UNDER 2017 SHARE INCENTIVE PLAN

 

This Restricted Share Unit Agreement (this “Agreement”) is made between Nabriva
Therapeutics plc, a public limited company organized under the laws of Ireland
(the “Company”), and the Participant pursuant to the 2017 Share Incentive Plan
(the “Plan”).

 

NOTICE OF GRANT

 

I.                                        Participant Information

 

Participant:

Participant Address:

 

II.                                   Grant Information

 

Grant Date:

Number of Restricted Share Units:

 

III.                              Vesting Table

 

Vesting Date

 

Number of Restricted Share 
Units that Vest

 

 

 

 

 

 

 

 

 

 

This Agreement includes this Notice of Grant and the following Exhibits and
Schedules, which are expressly incorporated by reference in their entirety
herein:

 

Exhibit A — General Terms and Conditions

Exhibit B — Nabriva Therapeutics plc 2017 Share Incentive Plan

Schedule 1 — Vesting Schedule

Schedule 2 — Additional Terms and Conditions

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

NABRIVA THERAPEUTICS PLC

 

PARTICIPANT

 

 

 

 

 

 

Name:

 

 

Title:

 

Name:

 

--------------------------------------------------------------------------------


 

Restricted Share Unit Agreement

2017 Share Incentive Plan

 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                      Award of Restricted Share Units.  This
Agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this Agreement (the
“Notice of Grant”), to the Participant, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2017 Share Incentive Plan (the
“Plan”), of an award with respect to the number of restricted share units (the
“RSUs”) set forth in the Notice of Grant.  Each RSU represents the right to
receive one ordinary share of the Company (an “Ordinary Share”) upon vesting of
the RSU, subject to the terms and conditions set forth herein.

 

2.                                      Vesting.

 

(a)                                 The RSUs shall vest in accordance with the
Vesting Table set forth in the Notice of Grant.

 

(b)                                 Upon the vesting of the RSUs, the Company
will deliver to the Participant, for each RSU that becomes vested, one Ordinary
Share, subject to the payment of any taxes pursuant to Section 4.  Each Ordinary
Share will be delivered to the Participant as soon as practicable following each
vesting date, but in any event within 30 days of such date.

 

3.                                      Forfeiture of Unvested RSUs Upon
Cessation of Service.

 

In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation.  The Participant shall have no
further rights with respect to the unvested RSUs or any Ordinary Shares that may
have been issuable with respect thereto.  If the Participant provides services
to a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.

 

4.                                      Tax Matters.

 

(a)                                 Acknowledgments; No Section 83(b) Election. 
The Participant acknowledges that he or she is responsible for obtaining the
advice of the Participant’s own tax advisors with respect to the award of RSUs
and the Participant is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”) relating to the RSUs.  The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s Tax-Related Items that may arise in connection with the grant,
vesting and/or settlement of the RSUs, the subsequent sale of Ordinary Shares
acquired pursuant to such settlement and the receipt of dividends.  The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs and that

 

--------------------------------------------------------------------------------


 

the Company is under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, as applicable, the
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

 

(b)                                 Withholding.  The Participant acknowledges
and agrees that the Company has the right to deduct from payments of any kind
otherwise due to the Participant any federal, state, local or other Tax-Related
Items of any kind (including Tax-Related Items of jurisdictions outside the
United States, as applicable) required by law to be withheld with respect to the
RSUs.  At such time as the Participant is not aware of any material nonpublic
information about the Company or the Ordinary Shares, the Participant shall
execute the instructions set forth in Appendix A attached hereto (the “Automatic
Sale Instructions”) as the means of satisfying such Tax-Related Items.  If the
Participant does not execute the Automatic Sale Instructions prior to a taxable
event, then the Participant agrees that if under applicable law the Participant
will owe Tax-Related Items at such time on any portion of the Award the Company
shall be entitled to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:

 

(1)                                 immediate payment from the Participant of
the amount to be withheld by the Company; or

 

(2)                                 withholding from wages or other cash
compensation paid to the Participant by the Company.

 

The Company shall not deliver any Ordinary Shares to the Participant until it is
satisfied that all required withholdings have been made and the Participant has
complied with the above obligations in connection with Tax-Related Items.

 

5.                                      Transfer Restrictions; Clawback.

 

(a)                                 The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of or encumber, by operation
of law or otherwise (collectively “transfer”) any RSUs, or any interest therein.
The Company shall not be required to treat as the owner of any RSUs or issue any
Ordinary Shares to any transferee to whom such RSUs have been transferred in
violation of any of the provisions of this Agreement.

 

(b)                                 In accepting this award, the Participant
agrees to be bound by any clawback policy that the Company may adopt in the
future.

 

6.                                      Data Privacy.

 

(a)                                 Consent. The Participant hereby acknowledges
and consents to the collection, use, processing and/or transfer by the Company
of Personal Data as defined and described in this Section 6.  The Participant is
not obliged to consent, however a failure to provide consent, or the withdrawal
of consent at any time, may impact the Participant’s ability to participate in
the Plan. The Participant accepts that the consent provided pursuant to this
Section 6 includes consent to any transfer of Personal Data throughout the
world.

 

--------------------------------------------------------------------------------


 

(b)                                 Information Collected. The Company and/or
the Participant’s employer collects and maintains certain personal information
about the Participant that may include name, home address and telephone number,
date of birth, social security number or other government or employer-issued
identification number, salary grade, hire data, salary, citizenship, job title,
any Ordinary Shares of the Company, or details of all RSUs or any other
entitlement to Ordinary Shares awarded, canceled, vested, or unvested
(collectively “Personal Data”).

 

(c)                                  Uses made of Data.  The Company may use,
process and/or transfer Personal Data among other group companies to implement,
administer and/or manage the Participant’s participation in the Plan. The
Company may further use, process, analyze and/or transfer Personal Data for its
overall administration, management and/or improvement of the Plan and/or to
comply with any applicable laws and regulations. The Company maintains
technical, administrative and physical safeguards designed to protect Personal
Data.

 

(d)                                 Disclosure of Data. The Company may share
and/or transfer Personal Data, in electronic or other format, to selected third
parties including but not limited to the Plan’s service provider.  Such third
parties assist in the implementation, administration and/or management of the
Plan or the Participant’s participation in the Plan, for example to facilitate
the holding of shares of stock on Participant’s behalf or to process the
Participant’s election to deposit shares of stock acquired pursuant to the Plan
with a broker or other third party. Third parties retained by the Company may
use the Personal Data as authorized by the Company to provide the requested
services in accordance with the requirements of data protection legislation.
Third parties may be located throughout the world, including but not limited to
the United States. Third parties often maintain their own published policies
that describe their privacy and security practices. The Company is not
responsible for the privacy or security practices of any third parties.

 

(e)                                  Participant Rights.  The Participant may
request access to, rectification, erasure, portability or restriction of their
Personal Data, or object to the processing of their Personal Data at any time by
contacting the Company and/or the Plan’s service provider. Participant shall
have the right to obtain and reuse their Personal Data as provided to the
Company. The Company will respond to any such request in writing, or orally if
requested, as soon as practicable and in any event not more than one month after
receipt of such request. The Company may request proof of identification to
verify such a request.

 

7.                                      Rights as a Shareholder.  The
Participant shall have no rights as a shareholder of the Company with respect to
any Ordinary Shares that may be issuable with respect to the RSUs until the
issuance of the Ordinary Shares to the Participant following the vesting of the
RSUs.

 

8.                                      Provisions of the Plan. This Agreement
is subject to the provisions of the Plan (including the provisions relating to
amendments to the Plan), a copy of which is attached hereto as Exhibit B.

 

9.                                      Miscellaneous.

 

(a)                                 No Right to Continued Service/Compensation
for Loss.  The Participant acknowledges and agrees that, notwithstanding the
fact that the vesting of the RSUs is contingent

 

--------------------------------------------------------------------------------


 

upon his or her continued service to the Company, this Agreement does not
constitute an express or implied promise of continued service relationship with
the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company. Under no circumstances will the
Participant ceasing to be an employee of the Company be entitled to compensation
for any loss of any right or benefit or prospective right or benefit under the
Plan which the Participant might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise howsoever.

 

(b)                                 Section 409A.  The RSUs awarded pursuant to
this Agreement are intended to be exempt from or comply with the requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations issued
thereunder (“Section 409A”).  The delivery of Ordinary Shares on the vesting of
the RSUs may not be accelerated or deferred unless permitted or required by
Section 409A.

 

(c)                                  Participant’s Acknowledgements.  The
Participant acknowledges that he or she: (i) has read this Agreement; (ii) has
been represented in the preparation, negotiation and execution of this Agreement
by legal counsel of the Participant’s own choice or has voluntarily declined to
seek such counsel; (iii) understands the terms and consequences of this
Agreement; and (iv) is fully aware of the legal and binding effect of this
Agreement.

 

(d)                                 Governing Law.  This Agreement shall be
governed by, except to the extent preempted by other applicable laws (1) with
respect to the corporate law requirements applicable to the Company, the
validity and authorization of the issuance of Ordinary Shares under the Plan and
similar matters, the laws of Ireland (without reference to conflict of law
principles thereof) and (2) with respect to all other matters relating to the
Plan and Awards, the laws of the State of Delaware, excluding choice-of-law
principles of the law of that state.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Appendix A

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

 

(a)                                 Upon any vesting of RSUs pursuant to
Section 2 hereof, the Company shall arrange for the sale of such number of
Ordinary Shares issuable with respect to the RSUs that vest pursuant to
Section 2 as is sufficient to generate net proceeds sufficient to satisfy the
Company’s minimum statutory withholding obligations with respect to the income
recognized by the Participant upon the vesting of the RSUs (based on minimum
statutory withholding rates for all tax purposes, including payroll and social
security taxes, that are applicable to such income), and the Company shall
retain such net proceeds in satisfaction of such tax withholding obligations.

 

(b)                                 The Participant hereby appoints the Chief
Financial Officer and/or General Counsel and Secretary of the Company his or her
attorney in fact to sell the Participant’s Ordinary Shares in accordance with
this Appendix A.  The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of Ordinary Shares pursuant to this Appendix A.

 

(c)                                  The Participant represents to the Company
that, as of the date hereof, he or she is not aware of any material nonpublic
information about the Company or the Ordinary Shares.  The Participant and the
Company have structured this Agreement, including this Appendix A, to constitute
a “binding contract” relating to the sale of Ordinary Shares, consistent with
the affirmative defense to liability under Section 10(b) of the Securities
Exchange Act of 1934 under Rule 10b5-1(c) promulgated under such Act.

 

The Company shall not deliver any Ordinary Shares to the Participant until it is
satisfied that all required withholdings have been made.

 

 

 

 

 

Participant Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Vesting Schedule

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Additional terms to Restricted Share Unit Award Agreement

 

Terms and Conditions

 

This Schedule (the “Schedule”) includes additional terms and conditions that
govern the RSUs granted to you under the Plan if you reside in one of the
countries listed below. Certain capitalized terms used but not defined in this
Schedule have the meanings set forth in the Plan and/or the Agreement.

 

Notifications

 

This Schedule also includes country-specific information of which you should be
aware with respect to your participation in the Plan.  The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2018.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that you do not rely
on the information noted herein as the only source of information relating to
the consequences of your participation in the Plan because the information may
be out of date at the time that you vest in the RSUs and Ordinary Shares are
issued to you or the shares issued upon vesting of the RSUs are sold.

 

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your particular situation.  Finally, please note that if you are a citizen or
resident of a country other than the country in which you are currently working,
or transfers employment after grant, the information contained in the Schedule
may not be applicable.

 

Ireland

 

Notifications

 

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish subsidiary or affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish subsidiary or affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).

 

--------------------------------------------------------------------------------